UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7801



TIDES JERRY NEWTON, III,

                                             Plaintiff - Appellant,

          versus


SERGEANT PHILLIPS; COUNSELOR JESSE; COUNSELOR
DUFFY; LIEUTENANT FOWLER; MAJOR FLEMING; L.
FLEMING;   SERGEANT   O’QUINN;   C/O   COUNTS;
LIEUTENANT HONAKER; CARL YATES; RICK WIANDT,
a/k/a Wiandt; WARDEN BRAXTON; MR. HUFFMAN;
CENTRAL CLASSIFICATION BOARD; R. A. YOUNG,
Regional Director; LIEUTENANT ROBINSON; LARRY
DELP, a/k/a Delp; KENNETH MOORE, Special
Agent; RON ANGELONE; GENE JOHNSON; J. WILLIAM,

                                            Defendants - Appellees,
          and


SERGEANT AUSTIN; THE OFFICE OF     THE INSPECTOR
GENERAL; GRIEVANCE OFFICER;       HUMAN RIGHTS
ACTIVISTS; S. CAUDILL, a/k/a       Mr. Caudill;
JAMES M. LESLIE, Special Agent;   JOHN 1-3 DOES;
J. ELY; B. EDMONDS; P. SAUL,

                                                         Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1230)


Submitted:   February 24, 2005              Decided:   March 8, 2005
Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tides Jerry Newton, III, Appellant Pro Se.       Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Tides Jerry Newton, III, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We

have   reviewed   the   record    and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Newton v. Phillips, No. CA-02-1230 (W.D. Va. Oct. 1, 2004).             We

deny Newton’s motion for appointment of counsel and dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                  - 3 -